DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Un-der 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/16/2021 has been entered.

EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Prewitt Reg. No. 60,135 on 2/10/2022.
The application has been amended as follows:
Cancel claims 3-6.
Remarks
4.    This application is in condition for allowance except for the presence of claims 3-6 directed to Group ll's invention which was non-elected with traverse. Accordingly, claims 3-6 been cancelled.

             Allowable Subject Matter

5.    Claims 1 and 7 are allowed.

   Reasons for Allowance
6.    The following is an examiner's statement of reasons for allowance:
7.    Regarding claims 1 and 7, the prior art failed to disclose or reasonably suggest an Under Bump Metallurgy (UBM) layer formed on the polymer layer, wherein the plurality of vias are configured to electrically couple the solder ball to the redistribution layer via the UBM layer, and wherein the plurality of vias are positioned such that they are centered on a point not central to the UBM layer to reduce stress on the solder ball.

Remarks:
8.        The closest prior art is Jao et al., US 2007/0023920 A1. However, Jao does not teach or suggest the claimed invention, for instance "wherein the plurality of vias are configured to electrically couple the solder ball to the redistribution layer via the UBM layer, and wherein the plurality of vias are positioned such that they are centered on a point not central to the UBM layer to reduce stress on the solder ball".
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899